DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonstegard et al (U.S. Patent no. 7,337,786).
As for Claim 1, (Currently Amended) An article comprising, a concealing implement (12 or 13) comprising an interior passage (interior passage of 12 or 13) having a first end portion (smaller diameter end portion of 12 or 13)  and a second end portion (larger diameter end portion of 12 or 13)  separated by a central portion (central portion of 12 and 13), wherein the first end portion has a larger cross- sectional opening (see opening in Figs. 2A-2B) than a cross-sectional opening of the second end portion (see opening in Figs. 2A-2B) to surround and fix in a position a securing implement (14 or if 13 is the concealing element then 12 defines the securing element) that secures bounded strands at the second end portion.
3. (Currently Amended) The article as in claim 1, wherein said concealing implement is configured to be slip resistant to a securing implement (see Col. 2 line 46 - Col. 3 line 16).
4. (Currently Amended) The article as in claim 1, wherein said concealing implement is an adornment serving an aesthetic or functional purpose independent of the purpose of the bounded strands or securing implement medium to which the concealing implement is applied (see Figs. 1-3).
5. (Currently Amended) The article as in claim 1, wherein said concealing implement is applied to the bounded strands and securing implement is inherently temporary and transferable (see Col. 2 line 46 - Col. 3 line 16).
6. (Currently Amended) The article as in claim 1, wherein said concealing implement is configured to accommodate different thicknesses of bounded strands (see Figs. 1-3).
7. (New) The article as in claim 1, wherein the interior passage is tapered (see Figs. 2A-2B).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677